


FIRST MIDWEST BANCORP, INC.
COMPENSATION AWARD AGREEMENT
 
This Compensation Award Agreement (the “Agreement”) is effective as of January
1, 2010 by and between First Midwest Bancorp, Inc., a Delaware corporation
(“FMBI ”) and the executive of the Company or First Midwest Bank (the “Bank”)
named on Exhibit A (the “Grantee ”).  FMBI and the Bank shall be referred to
herein as the “Company”.
 
1.           Award: The Company has approved an adjustment (increase) in your
salary for fiscal year 2010 in an amount set forth as the “Annual Salary
Adjustment Amount” to be paid in bi-weekly installments. This Agreement
evidences the grant to you of awards (“Awards”) of the portion of such salary
increaseto be paid in shares of FMBI common stock (“Shares”) pursuant to your
election, as provided by and pursuant to the terms and conditions set forth in
this Agreement. Unless otherwise determined from time to time by either the FMBI
Board of Directors (“Board”) or the Compensation Committee of the Board
(“Committee”) in their discretion, the aggregate amount of your Annual Salary
Adjustment Amount that shall be paid in the form of Awards shall be determined
in accordance with Section 2 below.
 
2.           Pay Period Grants: The portion of the Annual Salary Adjustment
Amount payable to you for each pay period ending on or after January 1, 2010
(each a “Pay Period”) shall be the “Pay Period Amount” as defined on Exhibit A
net of applicable federal or state withholding obligations of the Company and
deductions, in accordance with established Company payroll procedures (each a
“Net Pay Period Amount”) on the Grant Date as defined by Exhibit A. Pursuant to
your payment elections, which you have communicated to the Company and which
have been acknowledged and agreed to by the Company, each Net Pay Period Amount
shall be paid to the Grantee:
 
a.  
25% in cash; and

 
 
b.  
75% in an Award of Shares which shall be calculated by: (i) multiplying the Net
Pay Period Amount by .75 (the “Share Value Amount”); and (ii) dividing the Share
Value Amount by the closing price of the Shares as of the date immediately
preceding the Grant Date.  If any fractional share results for this calculation,
the number of Shares shall be rounded down to the nearest whole share with cash
paid in lieu of the fractional share.

 
 
The cash paid and Shares awarded pursuant to (a) and (b) above will be paid and
issued on the Grant Date or as soon thereafter as administratively practicable
in accordance with established payroll procedures.
 
 
3.           Shares:  Any Shares issued pursuant to Section 2 will be 100%
vested upon the Grant Dates. As a condition to receiving any Awards under this
Agreement, and notwithstanding termination of employment other than due to death
or permanent disability, you hereby agree to hold and not transfer, for the
entire period during which the Company has any obligations outstanding under the
Troubled Asset Relief Program (the “Restriction Period”), 100% of the Shares
received. If furtherance of your agreement to not transfer the Shares, you agree
that the Company may retain custody of the Shares. Such transfer restrictions
shall terminate upon the

 
 

--------------------------------------------------------------------------------

 

earlier of the end of the Restriction Period or the date which is one month
following the date of your death or permanent disability. For avoidance of
doubt, upon termination of employment for any other reason, the Shares shall
remain subject to the transfer restrictions.  Notwithstanding any other
provision of this Agreement, the Company may postpone the release of the Shares
until it receives satisfactory proof that the subsequent transfer of  such
Shares will not violate any of the provisions of the Securities Act of 1933, as
amended, or the Securities Exchange Act of 1934, as amended, any rules or
regulations of the Securities and Exchange Commission  (the  “SEC”) promulgated
thereunder, or the requirements of the securities exchange upon which shares of
FMBI stock are then trading or any applicable state law relating to
authorization, issuance or sale of securities, or until there has been
compliance with the provisions of such acts or rules.  You understand that the
Company has not registered the Shares, and is under no obligation to register or
qualify the Shares, with the SEC, any state securities commission or any stock
exchange to effect such compliance. The issuance of Shares under this Agreement
is subject to compliance by the Company and you with all applicable legal
requirements applicable thereto, including tax withholding obligations, and with
all applicable regulations of any stock exchange on which the common stock may
be listed at the time of issuance.  You agree that the Company may place a
legend on the Shares reflecting the foregoing.
 
 4.             Termination of Employment:  Your rights in respect of future
grants of Awards shall immediately terminate upon your termination of
employment, except that you shall be entitled to receive an Award determined in
accordance with Section 2 accrued through the date of termination of employment
but had not yet been paid.  Unless extended by the Committee or Board, your
right to Awards under this Agreement will terminate for service periods after
December 31, 2010.
 
5.           Nontransferable. Unless the Committee provides otherwise, (i) no
rights under this Agreement will be assignable or transferable, and neither you
nor your beneficiary will have any power to anticipate, alienate, dispose of,
pledge or encumber any rights under this Agreement, and (ii) the rights and the
benefits of this Agreement may be exercised and received during your lifetime
only by you or your legal representative.
 
6.           No Obligation to Employ.  Nothing in this Agreement shall confer on
you any right to continue in the employ of, or to continue or establish any
other relationship with, the Company, or limit in any way the right of the
Company to terminate your employment or other relationship at any time, with or
without cause.  
 
7.           Amendment; Committee Discretion.  The Committee may at any time
amend the terms and conditions set forth in this Agreement; provided that,
notwithstanding the foregoing, no such amendment shall materially adversely
affect your rights and obligations under this Agreement with respect to amounts
that you have already earned and accrued without your prior written consent (or
the consent of your estate, if such consent is obtained after your death).   Any
amendment of this Agreement shall be in writing signed by an authorized member
of the Company.  The Committee shall have full discretion with respect to any
actions to be taken or determinations to be made in connection with this
Agreement, and its determinations shall be final, binding and conclusive.

 
2

--------------------------------------------------------------------------------

 

 
8.           Notices.  Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Corporate Secretary of the Company at its principal corporate offices.  Any
notice required to be given or delivered to you shall be in writing and
addressed to your address indicated in your employment file. 
 
9.           Successors and Assigns.  The Company may assign any of its rights
under this Agreement. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
you and your heirs, executors, administrators, legal representatives, successors
and assigns.
 
10.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Illinois without regard to
that body of law pertaining to choice of law or conflict of laws.
 
11.           Regulatory Matters/Compliance with Laws.  Compensation under this
Agreement is subject to applicable regulations issued by the U.S. Department of
the Treasury and applicable requirements of agreements between the Company and
the U.S. government, as the same are in effect from time to time.  You may
receive compensation under this Agreement only to the extent that it is
consistent with those regulations and requirements.   In the event that the
grant, payment, settlement, or accrual of amounts under this Award or any term
of this Award is restricted or prohibited or otherwise conflicts with any
applicable statute (including, without limitation, the Emergency Economic
Stabilization Act of 2008, as amended by the American Recovery and Reinvestment
Act of 2009) or any applicable regulation or other guidance thereunder, or any
agreement or arrangement with or restriction imposed by, the United States
Department of the Treasury, any bank regulatory agency or any other governmental
agency (a “Governmental Restriction”), in each case, as determined by Committee
in its sole discretion, then the Committee may unilaterally modify the terms of
this Agreement or any Award in such manner as the Committee determines in its
sole discretion to be necessary to avoid such restriction or prohibition or
eliminate such conflict, all without the further consent of you, such consent
being given through your acceptance of any Award.   In addition, any Shares
acquired by you pursuant to this Agreement or any Award, or any proceeds from
the disposition of any such Shares, shall be subject to forfeiture and return to
the Company to the extent required by a Governmental Restriction.
 
{Remainder of Page Intentionally Blank}

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date noted above.
 

 
FIRST MIDWEST BANCORP, INC.
 
 
 
By:                                                                
     
Name: Michael L. Scudder
Title: President and Chief Executive Officer
   
 
 
By:                                                                
   
 
Name:
 


 
4

--------------------------------------------------------------------------------

 

 
SCHEDULE A
 
 
Grantee Name:
 
 
Aggregate Annual Salary Adjustment Amount:
 
 
Pay Period Amount:
 
 
Grant Date:
 
Each applicable payroll date during the 2010 fiscal year.

 
 
 
5

--------------------------------------------------------------------------------
